Case 5:17-cv-00179-JPB-JPM Document 86 Filed 02/21/19 Page 1 of 3 PageID #: 828



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     WHEELING

 DIANA MEY, et al.,

                Plaintiffs,

 v.                                                          CIVIL ACTION NO. 5:17-CV-179
                                                             (BAILEY)
 DIRECTV, LLC, et al.,

                Defendants.

           ORDER DENYING MOTION FOR LEAVE TO WITHDRAW
 AND BE RELIEVED AS COUNSEL FOR AC1 COMMUNICATIONS AND ADAM COX

        On this day, the above-styled matter came before the Court for consideration of

 counsel for defendants AC1 Communications and Adam Cox’s Motion for Leave to Withdraw

 and be Relieved as Counsel for AC1 Communications and Adam Cox [Doc. 83], filed

 February 20, 2019. Therein, the law firm of Flaherty Sensabaugh Bonasso, PLLC, and Jeffrey

 M. Wakefield, Bryan N. Price, Jason L. Holliday, and Raymond L. Harrell, Jr. (collectively

 “counsel”), request this Court allow them to withdraw as counsel of record for AC1

 Communications and Adam Cox (collectively “the clients”), and be relieved from further

 representation of the same. In support, counsel states that the clients have failed to fulfill

 obligations to counsel, and that such failure will result in an unreasonable financial burden on

 counsel and will render continued legal representation unreasonably difficult.

        This Court notes that counsel has certain obligations to the clients prior to seeking this

 Court’s leave to terminate the relationship. As it stands, this Court has insufficient information

 from which to determine whether counsel has sufficiently informed the clients of their rights in


                                                 1
Case 5:17-cv-00179-JPB-JPM Document 86 Filed 02/21/19 Page 2 of 3 PageID #: 829



 such circumstances and whether they have complied with the code of ethics. As such, this

 Court ORDERS counsel to inform the clients in writing of their intent to withdraw as counsel

 and to inform them of the following:

        1. That the clients will have the burden of keeping the Court informed where notice,

        pleadings, or other papers may be served;

        2. That the clients will have the obligation of representing themselves or hiring other

        counsel to serve as their representation1;

        3. That the dates of any proceedings, including trial, and the holding of any such

        proceedings will not be affected by the withdrawal of counsel;

        4. That if the clients fail to meet these burdens, the clients may suffer possible default

        or adverse judgment;

        5. That service of process may be made upon the clients at their last known address;

        6. That the clients have a right to a reasonable time for employment of other counsel;

        7. That the clients have a right to object to counsel’s intent to withdraw; and

        8. Any other rights or responsibilities required by law and the Rules of Professional

        Conduct regarding the lawyer-client relationship. See Rule 1.16; see also Trial Court

        Rule 4.03.

        Accordingly, having reviewed the instant motion, it is the opinion of this Court that the



        1
         This Court notes that if withdrawal is permitted, AC1 Communications must hire other
 counsel, as corporations must be represented by an attorney in federal court. See, e.g., Nat’l
 Indep. Theatre Exhibitors, Inc. v. Buena Vista Distribution Co., 748 F.2d 602, 609 (11th
 Cir. 1984); Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983);
 Richdel, Inc. v. Sunspool Corp., 699 F.2d 1366, 1366 (Fed. Cir. 1983).

                                                2
Case 5:17-cv-00179-JPB-JPM Document 86 Filed 02/21/19 Page 3 of 3 PageID #: 830



 Motion for Leave to Withdraw and be Relieved as Counsel for AC1 Communications and

 Adam Cox [Doc. 83] should be, and is, hereby DENIED WITHOUT PREJUDICE. Counsel

 may renew the Motion upon a showing of compliance with the above. Counsel shall attach

 thereto a copy of their correspondence with the clients.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to all counsel of record herein.

       DATED: February 21, 2019.




                                             3
